Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Despite petitioner’s arguments to the contrary, the misbehavior report and hearing evidence provided substantial evidence to support the determination finding him guilty of possession of a controlled substance. As to petitioner’s numerous remaining contentions, we have examined them and find them to be either without merit or unpreserved for our review. Contrary to petitioner’s claims, he was not deprived of a fair hearing or equal protection of the laws. Moreover, petitioner was not prejudiced by any minor irregularities with the misbehavior report or "strip frisk” form, and his objections regarding the performance of the drug test were correctly found to be unavailing.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.